Citation Nr: 1008842	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1973 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran was initially denied service connection for 
hypertension in June 1997.  A letter was sent on June 6, 1997 
informing the Veteran of this decision and his appellate 
rights; he did not indicate his disagreement therewith within 
one year thereafter.  See 38 U.S.C.A. § 7105 (West 2002).

In April 2006, the Veteran requested that the RO reopen his 
claim of entitlement to service connection for hypertension.  
In the July 2006 rating decision on appeal, the RO determined 
that new and material evidence had not been received that 
would reopen his previously denied claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for additional evidentiary 
development. 

The record indicates that the Veteran was provided a VA 
examination in January 2008.  In his opinion, the VA examiner 
stated: "I cannot document hypertensive readings prior to 
[the Veteran's] discharge."  The examiner specifically cited 
to three blood pressure readings that were recorded between 
November 1996 and January 1997.  These readings do not 
document hypertension as defined by VA.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2009).  The examiner 
then concluded that based on the lack of hypertensive blood 
pressure readings prior to the Veteran's discharge, it was 
less likely than not that he was hypertensive at discharge or 
within one year thereafter. 

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2009).  Hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

As was correctly noted by the January 2008 VA examiner, blood 
pressure readings taken prior to the Veteran's discharge from 
active duty do not reveal hypertension as defined by §4.104.  
However, the Veteran's service treatment records contain 
multiple other treatment records that do provide such 
readings.  For example, for five consecutive days in August 
1978, the Veteran's diastolic blood pressure was 90 mm or 
greater.  The Veteran's service treatment records also 
document multiple other readings of diastolic blood pressure 
at 90 mm or greater. 

In this case it appears that the January 2008 VA examiner 
only considered blood pressure readings that were recorded 
near the time of the Veteran's separation from active duty.  
The examination report makes no reference to the multiple 
treatment records that document diastolic blood pressure of 
90 mm or greater.  While the examiner opined that the Veteran 
did not have hypertension at the time of discharge, he did 
not indicate whether he had hypertension during service.  
Moreover, the examiner did not provide an opinion as to 
whether the Veteran's current hypertension is related to any 
clinical findings during his military service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) [Once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided].  

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider with appropriate experience to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale as to 
whether it is at least as likely as not that 
the Veteran's hypertension is related to his 
military service, to include documented 
diastolic blood pressures of 90 mm or greater.  
If the reviewing health care provider finds 
that clinical examination of the Veteran 
and/or diagnostic testing is necessary, such 
should be accomplished.  A report should be 
prepared and associated with the Veteran's VA 
claims folder.  Rationale should be provided 
for all opinions offered.  

2.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim of 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for hypertension.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


